Title: To George Washington from Brigadier General Jacob Bayley, 11 November 1779
From: Bayley, Jacob
To: Washington, George


        
          Sr
          Newb[u]ry [Vt.] 11th Novr 1779
        
        Colo. Hazen when he was ordered From this Place left two French men to be Sent to Canada the last of October I Sent them with one of Majr Whitcombs men, they returned the Seventh of this month their accounts Agree with what was Sent to your Excelency by Colo. Hazen heretofore.
        No reinforcement had arrived the first of November Except about four Hundred Foreign Troops, that Six Hundred Inglish Troops Marched the 29th octr from Isle Noix and St Johns for Quebeck and it was Said the Foreign Troops were to Take thier Place at them poasts.
        that the French were Still very desireous that we Should Come into Canada had not dissposs’d of thier wheat and would keep it as long as Possiable from the Ingliesh Troops.
        that they have no Indians at Present To Command or to Assist them.
        if your Excelency think Best to Send Into Canada again at any time I am ready to do what is your P[l]easure. I am your Excelencys most Obedient Humble Servant
        
          Jacob Bayley
        
      